FILED
                           NOT FOR PUBLICATION
                                                                             JUN 02 2016
                     UNITED STATES COURT OF APPEALS                      MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


GENWORTH LIFE AND ANNUITY                        No. 14-16080
INSURANCE COMPANY,
                                                 D.C. No. 2:12-cv-01732-GMS
              Plaintiff,

  And                                            MEMORANDUM*

AISHA ZRIHAN,

              Intervenor-Plaintiff -
Appellant,

 v.

JAMES BUTWIN INSURANCE TRUST
FUND, Trustees of Caryn Butwin Sokol
and Sandra Butwin; et al.,

              Defendants - Appellees,

  And

CAROL DULIS, as Personal
Representative of the Estate of Yafit
Butwin and HARVEY A. COLEMAN, as
Personal Representative of the Estate of
James C. Butwin,



        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
               Defendants.


                    Appeal from the United States District Court
                             for the District of Arizona
                     G. Murray Snow, District Judge, Presiding

                        Argued and Submitted May 10, 2016
                             San Francisco, California

Before: FARRIS, O’SCANNLAIN, and CHRISTEN, Circuit Judges.

        Aisha Zrihan appeals the district court’s order granting summary judgment

to her deceased son-in-law’s family members in a dispute over life insurance

proceeds.1 We dismiss this appeal for lack of standing. Zrihan has no personal

claim to the insurance proceeds. She was not an insured, owner, or beneficiary on

either of the policies. Zrihan’s daughter was a named beneficiary, but the

daughter’s estate did not appeal the district court’s order. Zrihan’s status as her

daughter’s heir does not confer standing because, under Arizona law, only the

personal representative of an estate may bring claims on behalf of the estate. See

In re Tamer’s Estate, 179 P. 643, 644 (Ariz. 1919); City of Phoenix v.

Linsenmeyer, 280 P.2d 698, 699 (Ariz. 1955). Nor can Zrihan claim the insurance

proceeds as James’s creditor. James was not a named beneficiary on either policy.


        1
              The parties are familiar with the facts, so we will not recount them
here.

                                           2
And Arizona law precludes Zrihan from contesting formal defects in James’s

contingent beneficiary designation. See, e.g., Doss v. Kalas, 383 P.2d 169, 172

(Ariz. 1963).

      DISMISSED.




                                         3